Case: 1:19-cv-02952 Document #: 148-3 Filed: 06/01/20 Page 1 of 4 PageID #:8875




                 EXHIBIT C
           Case: 1:19-cv-02952 Document #: 148-3 Filed: 06/01/20 Page 2 of 4 PageID #:8876




From:                             Barbara, Matthew B. <mbarbara@taftlaw.com>
Sent:                             Wednesday, April 15, 2020 9:45 AM
To:                               Nicole Nehama Auerbach; 'nicole.auerbach@elevatenextlaw.com';
                                  'patrick.lamb@elevatenextlaw.com'; 'salvador.carranza@elevatenextlaw.com';
                                  'Hahn@LitchfieldCavo.com'; 'Baniak@LitchfieldCavo.com'; Kehinde Durowade
Cc:                               Wolek, Adam
Subject:                          RE: Art Akiane, LLC v. Art & SoulWorks LLC, et al.; Case No. 19-cv-02952


Hi Nicole –

The responses include confidential business, sales, financial, and personal information. If you believe a response should
be de-designated, please identify that response and explain the basis for your belief that the confidentiality designation
is improper so that we can review the response and reconsider whether the designation is needed. As noted below, we
are happy and available to confer regarding any request or confidentiality designation.

Best regards,
Matt

From: Nicole Nehama Auerbach <nicole.auerbach@elevateservices.com>
Sent: Tuesday, April 14, 2020 7:10 PM
To: Barbara, Matthew B. <mbarbara@taftlaw.com>; 'nicole.auerbach@elevatenextlaw.com'
<nicole.auerbach@elevatenextlaw.com>; 'patrick.lamb@elevatenextlaw.com' <patrick.lamb@elevatenextlaw.com>;
'salvador.carranza@elevatenextlaw.com' <salvador.carranza@elevatenextlaw.com>; 'Hahn@LitchfieldCavo.com'
<Hahn@LitchfieldCavo.com>; 'Baniak@LitchfieldCavo.com' <Baniak@LitchfieldCavo.com>; Kehinde Durowade
<kehinde.durowade@elevateservices.com>
Cc: Wolek, Adam <awolek@taftlaw.com>
Subject: Re: Art Akiane, LLC v. Art & SoulWorks LLC, et al.; Case No. 19-cv-02952

Matt - I am not sure why you are not understanding my emails. As I said below, we hope to not have to go
forward with the motion to compel. Regardless, my email was a request to remove the blanket confidential
designation on the responses. Per the confidentiality order I am required to make that request. My understanding
of your response is that you will not remove the designation or identify specific responses that you deem
confidential and explain why. If I am in error, please correct me. Thanks

Nicole Nehama Auerbach
Founder, ElevateNext Law

+1 312 676 5469
218 N Jefferson St., Suite 300, Chicago, IL 60661
www.elevatenextlaw.com



From: Barbara, Matthew B. <mbarbara@taftlaw.com>
Sent: Tuesday, April 14, 2020 5:05:41 PM
To: Nicole Nehama Auerbach <nicole.auerbach@elevateservices.com>; 'nicole.auerbach@elevatenextlaw.com'
<nicole.auerbach@elevatenextlaw.com>; 'patrick.lamb@elevatenextlaw.com' <patrick.lamb@elevatenextlaw.com>;
'salvador.carranza@elevatenextlaw.com' <salvador.carranza@elevatenextlaw.com>; 'Hahn@LitchfieldCavo.com'
                                                             1
             Case: 1:19-cv-02952 Document #: 148-3 Filed: 06/01/20 Page 3 of 4 PageID #:8877
<Hahn@LitchfieldCavo.com>; 'Baniak@LitchfieldCavo.com' <Baniak@LitchfieldCavo.com>; Kehinde Durowade
<kehinde.durowade@elevateservices.com>
Cc: Wolek, Adam <awolek@taftlaw.com>
Subject: RE: Art Akiane, LLC v. Art & SoulWorks LLC, et al.; Case No. 19-cv-02952

Hi Nicole,

The information in the Art Akiane LLC and Akiane Kramarik responses is confidential. We are perplexed why you are
proceeding with a motion to compel when the responses were served only minutes ago. If you have any questions
regarding the responses or their confidentiality, we are happy to confer by phone.

Best regards,
Matt



                 Matthew B. Barbara
Taft /           Attorney
                 mbarbara@taftlaw.com
                 Dir: 216.706.3954
                 Tel: 216.241.2838 | Fax: 216.241.3707
                 200 Public Square, Suite 3500
                 Cleveland, Ohio 44114-2302


                 taftlaw.com


From: nicole.auerbach@elevateservices.com <nicole.auerbach@elevateservices.com>
Sent: Tuesday, April 14, 2020 5:27 PM
To: Scheid, Sarah A. <SScheid@taftlaw.com>; 'nicole.auerbach@elevatenextlaw.com'
<nicole.auerbach@elevatenextlaw.com>; 'patrick.lamb@elevatenextlaw.com' <patrick.lamb@elevatenextlaw.com>;
'salvador.carranza@elevatenextlaw.com' <salvador.carranza@elevatenextlaw.com>; 'Hahn@LitchfieldCavo.com'
<Hahn@LitchfieldCavo.com>; 'Baniak@LitchfieldCavo.com' <Baniak@LitchfieldCavo.com>
Cc: Wolek, Adam <awolek@taftlaw.com>; Harris, Marcus <mharris@taftlaw.com>; Barbara, Matthew B.
<mbarbara@taftlaw.com>
Subject: Re: Art Akiane, LLC v. Art & SoulWorks LLC, et al.; Case No. 19-cv-02952

Hi Adam, Marcus, Matt and Sarah -

Hope you are all well.

Thanks for sending the supplemental interrogatory responses. While we haven't reviewed them yet, I noticed
that you indicated on them that they are "confidential" and subject to the protective order. I would ask that
you remove this designation. As you know, we have drafted a motion to compel that we hope will be obsolete
in light of the supplement, but should it not be, we will need to attach the responses to the filing.
Furthermore, putting a blanket "confidential" restriction across the pleading but failing to indicate what
specific responses are deemed confidential is inappropriate - as it unduly burdens the other parties and what
they can do with the information in the pleading, and improperly casts a shadow of confidential over every
response. If you are unwilling to remove the designation, please indicate which portions of the responses you
deem confidential and why so we can act accordingly. thanks


                                                          2
              Case: 1:19-cv-02952 Document #: 148-3 Filed: 06/01/20 Page 4 of 4 PageID #:8878


Nicole Nehama Auerbach
Vice President/Founding Partner
+1 312 676 5469


Elevate | elevatenextlaw.com |
218 N Jefferson St., Suite 300, Chicago, IL 60661

Notice: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents.




From: Scheid, Sarah A. <SScheid@taftlaw.com>
Sent: Tuesday, April 14, 2020 3:54 PM
To: 'nicole.auerbach@elevatenextlaw.com' <nicole.auerbach@elevatenextlaw.com>;
'patrick.lamb@elevatenextlaw.com' <patrick.lamb@elevatenextlaw.com>; 'salvador.carranza@elevatenextlaw.com'
<salvador.carranza@elevatenextlaw.com>; 'Hahn@LitchfieldCavo.com' <Hahn@LitchfieldCavo.com>;
'Baniak@LitchfieldCavo.com' <Baniak@LitchfieldCavo.com>
Cc: Wolek, Adam <awolek@taftlaw.com>; Harris, Marcus <mharris@taftlaw.com>; Barbara, Matthew B.
<mbarbara@taftlaw.com>
Subject: Art Akiane, LLC v. Art & SoulWorks LLC, et al.; Case No. 19-cv-02952

Dear Counsel,

Attached please find Akiane Art Gallery, LLC’s, Akiane Kramarik’s, and Art Akiane LLC’s First Supplemental Objections
and Responses to Art & SoulWorks LLC’s First Set of Interrogatories in the above-referenced matter.

Regards,

Sarah Scheid


                     Sarah A. Scheid
Taft /               Legal Assistant
                     SScheid@taftlaw.com
                     Dir: 216.706.3931
                     Tel: 216.241.2838 | Fax: 216.241.3707
                     200 Public Square, Suite 3500
                     Cleveland, Ohio 44114-2302


                     taftlaw.com


To opt in to Taft's daily updates on COVID-19, please subscribe here. For news and advice on
coronavirus-related implications, please review our Resource Toolkit anytime.
This message may contain information that is attorney-client privileged, attorney work product or otherwise confidential. If
you are not an intended recipient, use and disclosure of this message are prohibited. If you received this transmission in
error, please notify the sender by reply e-mail and delete the message and any attachments.




                                                                                  3
